 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeystone Group, Crawfordsville Plant, KeystoneConsolidated Industries, Inc. and United Steel-workers of America, AFL-CIO-CLC. Case 25-CA- 11743July 3, 1980DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on January 17, 1980, byUnited Steelworkers of America, AFL-CIO-CLC,herein called the Union, and duly served on Key-stone Group, Crawfordsville Plant, Keystone Con-solidated Industries, Inc., herein called Respondent,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region25, issued a complaint and notice of hearing onJanuary 29, 1980, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 9,1979, following a Board election in Case 25-RC-6987 pursuant to the Regional Director's Decisionand Direction of Election, the Union was duly cer-tified as the exclusive collective-bargaining repre-sentative of Respondent's employees in the unitfound appropriate;' and that, commencing on orabout October 12, 1979, and more particularly onJanuary 11, 1980, and at all times thereafter, Re-spondent has refused, and continues to date torefuse, to bargain collectively with the Union asthe exclusive bargaining representative, althoughthe Union has requested and is requesting it to doso. On February 5, 1980, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On April 18, 1980, counsel for the GeneralCounsel filed directly with the Board a motion tostrike portions of Respondent's answer and aMotion for Summary Judgment, with appendixesattached. Subsequently, on April 24, 1980, theI Official notice is taken of the record in the representation proceed-ing, Case 25-RC-6987, as the term "record" is defined in Sees 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Elecrrosytems. I,,c., 166 NLRB 938 (1967). enfd. 388 F.2d 683(4th Cir. 1968). Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969): Iniertype Co. v. Pencllo, 269 F Supp 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F2d 91(7th Cir. 1$68), Sec 9(d) of the NLRA, as amended.Board issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent that sameday filed its response to the General Counsel'smotion to strike portions of Respondent's answerand Motion for Summary Judgment and a requestfor reconsideration, and shortly thereafter request-ed that said response be considered its response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, response to theGeneral Counsel's motion to strike and Motion forSummary Judgment and request for reconsider-ation, and response to the Notice To Show Cause,Respondent in substance agrees that the Union isthe certified bargaining representative and that ithas refused the Union's demand for bargaining,2but attacks the validity of the Union's certificationon the grounds that the Regional Director improp-erly overruled its objections to the election in theunderlying representation proceeding and failed todirect a hearing on substantial and material issuesof fact raised by its objections, and asserts that theBoard erred in denying Respondent's requests forreview of the Regional Director's Supplemental,Second Supplemental, and Third Supplemental De-cisions. The General Counsel, on the other hand,argues that all material issues have been previouslydecided in the underlying representation proceed-ing and that there are no litigable issues of factwarranting a hearing. We agree.Review of the record herein, including that inthe representation proceeding, Case 25-RC-6987,establishes that pursuant to a Decision and Direc-tion of Election dated September 29, 1978, an elec-tion by secret ballot was conducted among certainof Respondent's employees on November 2 and 3,1978, which the Union won by a vote of 158 to145, with no void ballots, and 3 challenged ballots,2 The complaint alleges, inter alia. that Respondent's refusal to bargainis established by a letter dated January 11. 1980, from Respondent's cor-porate attorney to the Union (the validity of which is not contested byRespondent) stating that Respondent declined to bargain with the Unionbased on its position that the Board improperly certified the Union. thatRespondent also had a good-faith doubt that the Union represented a ma-jority of its employees. and that, absent a new election. Respondent re-fused the Union's request to bargain Inasmuch as the General Counselhas presented no evidence showing that the Union made an earlierdemand or that Respondent earlier refused such a demand, we find thatthe refusal commenced on Janluary 11 198()250 NLRB No. 55382 KEYSTONE GROUPwhich were insufficient to affect the results of theelection. On October 23, 1978, the Board deniedRespondent's request for review of the RegionalDirector's Decision and Direction of Election. Fol-lowing the election, Respondent filed timely objec-tions thereto. The Regional Director conducted aninvestigation, and, on December 14, 1978, issuedand duly served on the parties his SupplementalDecision, Order, Order Directing Hearing, andNotice of Hearing, overruling one objection anddirecting a hearing to resolve issues of fact andcredibility raised by the other objection. On De-cember 18, 1978. Respondent filed amended objec-tions and requested that the investigation be re-opened. The Regional Director conducted an in-vestigation and issued a Second Supplemental De-cision and Order on January 24, 1979. Respondentthereafter filed with the Board requests for reviewof the Regional Director's Supplemental andSecond Supplemental Decisions, which weredenied by the Board on March 15, 1979. Followinga hearing, a Hearing Officer's report on objectionsissued on May 31, 1979. Respondent filed excep-tions to the Hearing Officer's report, and, on Octo-ber 9, 1979, the Regional Director issued a ThirdSupplemental Decision and Order, including a cer-tification of representative. Respondent's requestfor review of the Third Supplemental Decision wasdenied by the Board on December 6, 1979.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding.4: See Pittshurgh PlMI (;l\ Cfo v ,XI.. R.B. 113 US. 146. 162 (1941)Rules and Regulations if the Board. Ses 102 710( and 102 69(c)' Respondent in its response to the consolidated motion filed b5coun-s.l for the General Counsel contends that the Regional Director and theActing Regional Director erred in finding its obijetcions il the underlyingrepresentation cawse .%ithoui merit. that the Hoards, denial orf he Employ-er"s requests for revieo, was erroneou, , aid that "compelling reasons"exl t for the Board to deny the (General Counisel ' Moiioni for SummaryJudgmenl and recontsider Its decimlsns "not to) revsiew the SupplemetlialDecision. Second Supplemenital Deci.iion. anld Ihird Supplemental Dcci-silii of the Regional I)lrector I" los,.ser. Ihe h old asseriion of error up-ported b) the idelltcal argumenllt a lready iilsidercd b) the Board itl theunderlying representatilon proiceeditg does inot coltiiltle speci;al clrcum-slances s.arranllllg ; reexanlll atilll of that dectioi n llt this tinieIII it, ainiwer lIi the iomplaint. Replniidcni deties pars i(a, ). , and(C), u hich allege the appropriate unllit. thait .i nlalrilt if the etiploecs inthe unit deiignal;tcd ;nd sellee Ihe Uinioin its their repre.scIltitie andilWe therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly, we grantthe Motion for Summary Judgment.'On the basis of the entire record, the Boardmakes the following:FINI)INGS OF FACTI. THI! BUSINI:SS OF RtLSPONDI)N IRespondent, a Delaware corporation, at all timesmaterial has maintained places of business in Craw-fordsville, Indiana, including the wire plant locatedat 510 South Oak Street and the packing systemsdivision located at 1200 East Wabash Avenue,herein collectively referred to as the facility, whereit has at all times material been engaged in themanufacture, sale, and distribution of packing andbundling machines, wire, and related products.During the past year, a representative period, theRespondent in the course and conduct of its busi-ness operation described above sold and shippedfrom its Crawfordsville facility products, goods,and materials valued in excess of $50,000 directlyto points outside the State of Indiana, and pur-chased and received at its facility products, goods,and materials valued in excess of $50,000 directlyfrom points outside the State of Indiana.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.that the Regional i)irector certified the Union. and that. at all time, sincethe election. the Union ha hbeen the represenlative flr the purpose, ifcifilective hargaining iif the employees in the unit Respondent's anisecrto) the complaiilt does not explain its denial if the appropriate unit l Hway of explautatiot of its denial of pars 5(h) and (c). Respondenl slatesthat "lhe Regional Director's Certificationl of the Union as il,:wlrarS Itolaw" In ist response to the General Counsel's motion to strike thrse por-ti in, of Respoindent' answer and the General Coiln,sel' Motion for Sum-mary Judgment and request for recoinsideration. Respondent doex notrefer to its denials of pars 5ta). (hl. and (c) of the complaint Thus. Re.spondent does not assert that its refusal to bargain is hased on a conlten-lion that the unit is inappropriate Rather. it states that it is challengingthe certification of the Union on ground, that Recpordecnt's ohjections,hould hasv been sustalined We flild the unit described in the complaint.as found appropriate in the i)eci ioin anid Directionl of Ilecton anid thlCertificationl I1I Representatio.e. to he appropriate flr the purploc, of .)I1-lectlic hilrg.iinlg: Itlil a nlilltrity (if the employece ll 11i d tiiilt selc'tedthe Unlonll as their collcJtis'c-hargalling repreen iall, is ;ilad that thetiion ilas.hTCel .Iled Is IsIs lihc ex i'lsisi rcpretiCltatoise oi the .niplolct-in sllid utilit fir the purpo, o,.n ollectt'c bargaininig. is, allegeid in par,5(a). (h). iand (C) if Ihe comnplilln.t:'l s icet f our holdings at to the Mitlli I for SuitniIr) Judgmeill .ic dRespondenl',s denial .if p.ar, 5(at. (h). and (C) of lhe illplaiit (see frt 4.mpru), Ac findl it UtIece2s.irs to reachI the (icetier;Il ('outl&I' niltiolin t,Irike porlion, of Re,,pondeil, t .ii',s er38 3 D[ICISI()NS ()F NA I IONAL LABOR RET.ATIONS BOARDIII. THI: I ABOR ORGANIZATION INVOLVEI)United Steelworkers of America, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.11. THI- UNIAIR I .AOR PRACTICI-SA. The Repreventation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesincluding truckdrivers and tool repairmen em-ployed at Respondent's Crawfordsville, Indi-ana, facility, including the wire plant at 510South Oak Street and the packaging systemsdivision at 1200 East Wabash Avenue, exclud-ing field servicemen, office clerical employees,professional employees, guards and supervisorsas defined in the Act.2. The certificationOn November 2 and 3, 1978, a majority of theemployees of Respondent in said unit, in a secret-ballot election conducted under the supervision ofthe Regional Director for Region 25, designatedthe Union as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on October9, 1979, and the Union continues to be such exclu-sive representative within the meaning of Section9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 7, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Corm-mencing on or about January 11, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceJanuary 11, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. ITHI. lFF:lCI OF THI UNIFAIR IABORPRACTICIFS UPON COMMIRCE-The activities of Respondent set forth in section111, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. ITHF REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Keystone Group, Crawfordsville Plant, Key-stone Consolidated Industries, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees in-cluding truckdrivers and tool repairmen employedat Respondent's Crawfordsville, Indiana, facility,including the wire plant at 510 South Oak Streetand the packaging systems division at 1200 EastWabash Avenue, excluding field servicemen, officeclerical employees, professional employees, guardsand supervisors as defined in the Act, constitute a1X4 KEYSTONE GROUPunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since October 9, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 11, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Keystone Group, Crawfordsville Plant, KeystoneConsolidated Industries, Inc., Crawfordsville, Indi-ana, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Steelwork-ers of America, AFL-CIO-CLC, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employeesincluding truckdrivers and tool repairmen em-ployed at Respondent's Crawfordsville, Indi-ana, facility, including the wire plant at 510South Oak Street and the packaging systemsdivision at 1200 East Wabash Avenue, exclud-ing field servicemen, office clerical employees,professional employees, guards and supervisorsas defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Crawfordsville, Indiana, facilitycopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.6 In the event that this Order is enforced by a Judgment of a UnlitedStates Court of Appeals, the ",irds in the noti.e reading "Posted byOrder of the National Lahor Relations Board" shall read "Posted Punsu-ant to a Judgment of the United States Court of Appeal, Enforcing anOrder of the National L.ahor Relations HBardAPPENDIXNOTICE To ENMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REL.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Steelworkers of America, AFL-CIO-CLC, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE Wit.L, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understanding385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employ-ees including truckdrivers and tool repair-men employed at our facility, including thewire plant at 510 South Oak Street and thepackaging systems division at 1200 EastWabash Avenue, excluding field servicemen,office clerical employees, professional em-ployees, guards and supervisors as defined inthe Act.KEYSTONE GROUP, CRAWFORDS-VILLE PLtANT, KEYSTONE CONSOI.I-DATED INDUSTRIES, INC.386